FILED
                            NOT FOR PUBLICATION                              JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50441

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01130-VBF

  v.
                                                 MEMORANDUM *
LATONDREA DENISE SANDERS,

               Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Latondrea Denise Sanders appeals from the 144-month sentence imposed

following her guilty-plea convictions for conspiracy, in violation of 18 U.S.C.

§ 371; bank robbery by force or violence, in violation of 18 U.S.C. § 2113; and a

firearm offense. We dismiss the appeal for lack of jurisdiction in light of a valid

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal waiver.

      Contrary to Sanders’ contention, the appeal waiver applies here because the

sentence imposed was below the range specified by the plain language of the plea

agreement. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir. 2000) (plea

agreements are subject to contract law standards of interpretation). The court’s

colloquy with Sanders regarding the appeal waiver was not deficient for failing to

state with greater particularity the agreed upon range, or for any other reason. See

Fed. R. Crim. P. 11(b)(1)(N).

      Sanders also contends that her appeal waiver is unenforceable because the

government breached the plea agreement by arguing for an upward adjustment for

infliction of bodily injury. Even if the government breached the agreement, there

is no plain error because the record reflects that the district court exercised

independent judgment in imposing the enhancement based on the information set

forth in the presentence report, the Guidelines, and the relevant case law. See

United States v. Maldonado, 215 F.3d 1046, 1051 (9th Cir. 2000) (where defendant

does not raise alleged breach of plea agreement in district court, review is for plain

error); United States v. Olano, 507 U.S. 725, 734-36 (1993).

      DISMISSED.




                                            2                                     09-50441